Title: John Adams to Abigail Adams, 19 May 1789
From: Adams, John
To: Adams, Abigail


        
          New York. 19. May. 1789
          My dearest Friend
        
        inclosed is a Letter from Captn. Brown who commands the best Packet between Providence and this Place.— He called very politely and respectfully to offer his service in bringing you to New York.— if you can let him know the time when you can come, he will be ready.
        I have taken an House: but have nothing to put in it, [no]r to live on.— nothing is yet determined, I never felt so [ir]resolute and undetermined what to do.— I approve of the Idea of Sending the Furniture by Tirrell, and some of the Books—not many. But I think it is best to wait till Something is determined by the House.— I have written another Letter to President Willard, asking leave for Charles to come with you.— I must give up the pleasing Idea of Seeing Thomas, for the present.— Mr & Mrs Smith were in Town to day, and I dined with them at Mr Mc.Cormicks. They and their Children are well.— I have this moment recd a delightful Letter from Dr Price, in which he remembers you with the kindest affection. I will write you, the Moment any Thing is settled.
        My Sincere Thanks to Mr Wibird for his Remembrance of me in his Prayers. It is to me, a most affecting Thing to hear myself prayed for in particular as I do every day in the Week, and disposes me to bear, with more Composure, Some disagreable Circumstances, that attend my Situation.— My Duty to my Mother and Love to all.— I hope my Brother will take the Place, and plant the Hill— You must take the best Advice you can, and do as well as you can. I have it not in my Power to assist you, but with [the] / best Wishes of yours most tenderly
        John Adams
      